IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00166-CV

                      IN THE INTEREST OF E.M., A CHILD



                            From the 52nd District Court
                               Coryell County, Texas
                            Trial Court No. DC-20-51467


                            MEMORANDUM OPINION

       J.M. appeals the trial court’s order terminating J.M.’s parental rights to her child.

By letter dated July 19, 2021, the Clerk of this Court notified J.M. that the appeal was

subject to dismissal because the notice of appeal appeared untimely. The Clerk informed

J.M. that because the trial court's Final Order of Termination was signed on April 28, 2021,

and an appeal in a parental rights termination case is governed by the rules of appellate

procedure for accelerated appeals, the notice of appeal was due May 18, 2021. See TEX. R.

APP. P. 26.1(b); 28.4(a)(1). J.M.’s notice of appeal was not filed until July 9, 2021, and the

filing of a motion for new trial, any other post-trial motion, or a request for findings of

fact did not extend the time to file a notice of appeal. Id. 28.1(b).
        In the same letter, the Clerk warned J.M. that the appeal would be dismissed if a

response showing grounds for continuing the appeal was not filed with the Court within

14 days from the date of the letter. More than 14 days have passed, and J.M. has not

responded.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(a),(c).


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Appeal dismissed
Opinion delivered and filed August 18, 2021
[CVO6]




1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


In the Interest of E.M.                                                                            Page 2